Title: Samuel J. Harrison to Thomas Jefferson, 14 February 1813
From: Harrison, Samuel Jordan
To: Jefferson, Thomas


          Dear Sir Lynchbg Feby 14. 1813 
           yours of the 31 Ulto is recd; and the bargain about your Forest Tobo of course Confirmed.
           Mr Goodman has been with me, & promises to do himself Credit in the Management of it.
          Should you send any small sums before due, I Shall advance for you with pleasure.
          I am Dear Sir Yr Mo Ob stS J Harrison
        